 1   JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
 2   507 Polk Street, Suite 350
     San Francisco, CA 94102
 3   (415) 771-3801
     jphilipsbo@aol.com
 4
     MARTÍN ANTONIO SABELLI - SBN 164772
 5   Law Offices of MARTIN SABELLI
     740 Noe Street
 6   San Francisco, CA 94114-2923
 7   (415) 298-8435
     msabelli@sabellilaw.com
 8
     Attorneys for BRIAN WAYNE WENDT
 9
10                         IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13   UNITED STATES OF AMERICA,                     Case No. CR-17-00533-EMC
14          Plaintiff,                             MOTION TO EXCLUDE OR LIMIT
15                                                 THE TESTIMONY OF FBI OR
     vs.                                           OTHER EXPERT WITNESSES
16                                                 TESTIFYING ABOUT CELL PHONE
     JONATHAN JOSEPH NELSON, et al.,               COMMUNICATIONS AND
17                                                 LOCATIONS BASED ON
            Defendants.                            HISTORICAL CELL CALL DETAIL
18                                                 RECORDS AND PROPRIETARY
                                                   MAPPING SOFTWARE [DAUBERT
19                                                 AND F.R.E. 403]; MOTION FOR
                                                   EVIDENTIARY HEARING
20
                                                   Date: March 2, 2021
21                                                 Time: 9:00AM
22                                                 Dept: The Honorable Edward M. Chen
                                                         District Court Judge
23
24   TO THIS HONORABLE COURT; TO COUNSEL FOR THE GOVERNMENT; TO
25   FELLOW DEFENSE COUNSEL:
26          BRIAN WENDT hereby moves for orders excluding the testimony of FBI CAST
27   team member Special Agent Meredith Sparano or any other proffered ‘cell phone’
28   communication experts who are purporting to testify about a retrospective analysis of cell
             MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER EXPERT
           WITNESSES TESTIFYING ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS
                  [DAUBERT AND F.R.E. 403]; MOTION FOR EVIDENTIARY HEARING
                                                1
 1   phone call locations based on historical cell phone records and about the mapping and
 2   accuracy of mapping related to the analysis using proprietary software. The Brian Wendt
 3   defense moves for an evidentiary hearing if the Court is not inclined to grant this motion
 4   without a hearing. The grounds for the motion, which are set forth in detail in the
 5   accompanying memorandum of points and authorities which is hereby incorporated by
 6   reference, are:
 7          1.     Based on the contents of her CV and her declaration and disclosures, Agent
 8   Sparano is not qualified to describe or establish the basis for, reliability of, or error rates
 9   related to computer-generated illustrations or maps of the purported exact locations of
10   cell towers locations and handheld cell phones; the actual orientation and range of cell
11   tower antennas involved in this case;
12          2.     The disclosure of Agent Sparano’s materials does not satisfy F.R.C.P.
13   16(a)(1)(F) and (G) disclosure obligations as to the bases for her opinions as illustrated in
14   maps and illustrations;
15          3.     Mr. Wendt objects that there is insufficient authentication (F.R.E. 901) of
16   Gladiator Forensics’ ESPA software in combination with a lack of foundation that Agent
17   Sparano has the qualifications to assist in authentication to permit the admission of
18   opinion evidence that would include displaying ESPA mapping with location entries as
19   part of the CAST opinion testimony; a similar objection applies to any proposal to
20   reference peer review using Google Earth and/or CastViz;
21          4.     Agent Sparano’s proposed testimony does not provide information about
22   methodology and analysis based on proprietary software dependent on algorithms and
23   coding structures that have not been revealed to the defense, involve technologies found
24   by courts to not have specified error rates and have been described in court rulings and as
25   subject to variables and uncertainties not acknowledged by Agent Sparano;
26          5.     In addition, Agent Sparano’s opinions are not based on reliable or
27   admissible mapping of cell site and cell phone information;
28          6.     The relevance of Agent Sparano’s analysis is dependent on proof of the
            MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER EXPERT
          WITNESSES TESTIFYING ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS
                 [DAUBERT AND F.R.E. 403]; MOTION FOR EVIDENTIARY HEARING
                                               2
 1   relevance and admissibility of the information about the target phones;
 2          7.     Because Agent Sparano is using limited data to conduct a retrospective
 3   analysis of phone locations in several distinct geographical locations, her opinion
 4   testimony is not the product of a reliable methodology and should be excluded;
 5          8.     The records employed by Agent Sparano contain hearsay; other parts of the
 6   records are generated through a process that is employed primarily to prepare materials
 7   for prosecution purposes and are ‘testimonial’ within the meaning of Bullcoming v. New
 8   Mexico, 564 U.S. 647 (2011) and Crawford v. Washington, 541 U.S. 36 (2004);
 9          9.     The Court should exclude Agent Sparano’s opinion testimony in that its
10   potential relevance is outweighed by the substantial danger of unfair prejudice;
11   confusion; or misleading the jury within the meaning of F.R.E. 403.
12          This motion is based on the statement of the motion; on the Government’s
13   disclosures of Agent Sparano’s work, diagrams, PowerPoints, and declaration (assuming
14   that these are supplemented in areas that the defense has complained that they are
15   inadequate in); on the accompanying memorandum of points and authorities which is
16   incorporated by reference; on the appended declaration of counsel and any supporting
17   exhibits; and will further be supported by further argument and authorities as may be
18   proffered at the time of any hearing on this motion.
19   Dated: January 29, 2021                   Respectfully Submitted,
20                                             JOHN T. PHILIPSBORN
                                               MARTIN ANTONIO SABELLI
21
22                                              /s/ John T. Philipsborn
                                               JOHN T. PHILIPSBORN
23                                             Attorneys for Brian Wayne Wendt
24
25
26
27
28
            MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER EXPERT
          WITNESSES TESTIFYING ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS
                 [DAUBERT AND F.R.E. 403]; MOTION FOR EVIDENTIARY HEARING
                                               3
 1                                       PROOF OF SERVICE
 2
            I, Melissa Stern, declare:
 3
            That I am over the age of 18, employed in the County of San Francisco,
 4
     California, and not a party to the within action; my business address is Suite 350, 507
 5   Polk Street, San Francisco, California 94102.
 6
            On January 29, 2021, I served the within document entitled:
 7
            MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR
 8
            OTHER EXPERT WITNESSES TESTIFYING ABOUT CELL PHONE
 9          COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL
            CELL CALL DETAIL RECORDS AND PROPRIETARY MAPPING
10
            SOFTWARE [DAUBERT AND F.R.E. 403]; MOTION FOR EVIDENTIARY
11          HEARING
12
     ( )    By placing a true copy thereof enclosed in a sealed envelope with postage thereon
13          fully prepaid, in the United States Mail at San Francisco, CA, addressed as set
            forth below;
14
15   (X)    By electronically transmitting a true copy thereof through the Court’s ECF system;
16
     ( )    By having a messenger personally deliver a true copy thereof to the person and/or
17               office of the person at the address set forth below.
18
19          AUSA Kevin Barry
            AUSA Ajay Krishnamurthy
20
            AUSA Lina Peng
21
            All defense counsel through ECF
22
23          Executed this 29th day of January, 2021, at San Francisco, California.
24
                                          Signed:     /s/ Melissa Stern
25                                                    Melissa Stern
26
27
28
             MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER EXPERT
           WITNESSES TESTIFYING ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS
                  [DAUBERT AND F.R.E. 403]; MOTION FOR EVIDENTIARY HEARING
                                                4
